Citation Nr: 1425400	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-48 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for osteochondiasis of tuberosity of the left tibia, with ostectomy, due to Osgood-Schlatter's disease.  

2.  Entitlement to a disability rating in excess of 10 percent for arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1959 to August 1962.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Augusta, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the VA RO in Pittsburgh, Pennsylvania.  

In March 2010, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in May 2011 so that additional VA treatment records could be associated with the claims folder and so that a VA compensation examination could be conducted.  This was accomplished and the case has been returned to the Board for further appellate consideration.  

The issues of service connection for bilateral hip, low back, and neck disabilities have been raised by the Veteran in June 2012 correspondence.  They have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's osteochondiasis of tuberosity of the left tibia, with ostectomy, due to Osgood-Schlatter's disease has been manifested by pain and no more than moderate instability of the left knee joint.  

2.  Throughout the appeal, the Veteran's left knee disorder has been manifested by full extension and limitation of flexion that is noncompensable under regular schedular criteria.  

3.  Throughout the appeal, the Veteran's arthritis of the right knee has been manifested by pain and limitation of flexion that is noncompensable under regular schedular criteria; extension of the knee joint is full.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for osteochondiasis of tuberosity of the left tibia, with ostectomy, due to Osgood-Schlatter's disease, have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5099-5257 (2013).  

2.  The criteria for a separate 10 percent rating for arthritis of the left knee have been met for the period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5260 (2013).  

3.  The criteria for an increased rating in excess of 10 percent for arthritis of the right knee have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 471a, Code 5260 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A June 2007 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's pertinent treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in June 2011, pursuant to remand by the Board.  The Board finds that the opinion obtained is adequate.  The findings was provided by a qualified medical professional were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Left Tibia Disability

The Veteran contends that his left tibia disability is more disabling than currently evaluated.  During his hearing on appeal, the Veteran testified that he had utilized several types of knee braces and had been advised that a total knee replacement would be necessary.  He further stated that medications prescribed for his knee disabilities gave no relief.  It was pointed out that the Veteran has had several surgical procedures on the left knee.  

Service connection for osteochondiasis of tuberosity of the left tibia, with ostectomy, due to Osgood-Schlatter's disease, was granted by the RO in an April 1981 rating decision.  A 10 percent initial disability rating was awarded under the provisions of Code 5013-5257.  The rating was increased to 20 percent by rating decision dated in April 1997 under Code 5099-5257.  The Veteran submitted a claim for increase in May 2007.  

The diseases under Diagnostic Codes 5013 through 5024 include osteoporosis with joint manifestations (DC 5013), osteomalacia (DC 5014), benign new growths of bones (DC 5015), osteitis deformans (DC 5016), intermittent hydrarthrosis (DC 5018),  bursitis (DC 5019), synovitis (DC 5020), myositis (DC 5021), periostitis (DC 5022), myositis ossificans (DC 5023), and tenosynovitis (DC 5024).  The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts as degenerative arthritis (except gout, Diagnostic Code 5017, which will be rated under Diagnostic Code 5002).  Although these disabilities are to be rated as degenerative arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavourable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

An examination was conducted by VA in November 2007.  At that time, the Veteran reported that, with respect to the left tibia disability, he had pain, particularly in cold or damp weather, and with bending, squatting or side-to-side pivoting.  He also had pain at rest if he had just completed an activity.  He reported a feeling of weakness, but did not have current subluxation of the left knee since he had been using a brace.  He had used a cane, but did not currently do so.  Additional complaints included stiffness; swelling; and locking every two to three months, with increased activity.  He did not report redness, heat, or flare-ups.  On examination, the Veteran walked with a mild antalgic gait that was worse on initial rising from a seated position.  This did improve with walking approximately 10 feet.  On examination, there was no swelling, redness, or obvious deformity.  There was pain medially and laterally along the joint line.  There was moderate crepitus to the left with repetitive range of motion.  There was increased pain against forced flexion.  The Veteran wore a Velcro brace on the left knee, without side loader bars.  Range of motion of the left knee was from 0 degrees extension to 70 degrees flexion, with pain increased at 70 degrees with forced flexion to 90 degrees.  Pain was the most limiting factor.  There was weakness, decreased endurance, and easy fatigability with repetitive range of motion of the left knee.  Repetition did not change degrees or increase pain.  Lachman's, anterior drawer, posterior drawer, and McMurray's testing was negative.  This demonstrated that there was no instability of the knee.  There was no instability noted on patellar tracking with weightbearing and nonweightbearing.  X-ray studies showed mild-to-moderate narrowing, minimal patellofemoral degenerative changes with osteophytes laterally and posteriorly.  Bone lesions were noted symmetrically bilaterally and the distal femoral diametaphysial regions.  The diagnosis was degenerative arthritis of the knee.  

VA outpatient treatment records dated through April 2011 show that the Veteran received treatment for complaints of left knee pain.  When last examined he stated that he still had problems with weakness in the left leg, but did not wish to go to the orthopedic clinic because he felt that he could just deal with it on his own.  On examination, there was no reported limitation of motion of any extremity with no clubbing, cyanosis, or edema noted.  The pertinent diagnosis was bilateral arthritis of the knees.  He had been self-medicating with marijuana, which he found to be most helpful.  He declined to go to orthopedic clinic because he was not interested in a joint replacement.  

An examination was conducted by VA in June 2011.  The Veteran's history of left knee injury with multiple surgeries was reviewed.  On examination, the Veteran walked with a very antalgic gait, favoring his left side.  Range of motion of the left knee was from 0 degrees extension to 120 degrees flexion.  There was pain at the extreme of motion.  There was no increase in pain, decrease in range of motion, fatigability, weakness or incoordination with repetitive motion.  He did have a positive Lachman's sign on the left.  Anterior and posterior drawer signs were negative.  The Veteran was stable to varus and valgus stresses at 0 and 30 degrees.  He did not have medial or lateral joint line tenderness.  He did not have real tenderness about the knee to palpation.  The assessment was anterior cruciate ligament tear of the left knee.  The examiner commented that Veteran also had hip arthritis that was causing pain down into the knee.  The hip pathology was believed to be causing more difficulties than the knee pathology.  

As noted, the Veteran's left knee disability has been rated at 20 percent on the basis of moderate disability under the provisions of Code 5257.  The evaluation by VA in 2007 did not document significant instability of the knee joint, although some instability was again shown by the positive Lachman's sign on examination in June 2011.  While some improvement may have been demonstrated, the rating on the basis of Code 5257 has not been formally reduced.  In addition, the Veteran has some limitation of flexion, that would be considered noncompensable under the applicable Code.  While arthritis was not reported on examination in June 2011, degenerative changes were noted in the knee in 2007.  As noted, limitation resulting from degenerative arthritis may be assigned a separate evaluation.  In this case, the x-ray findings of arthritis with noncompensable limitation of left knee motion are shown to warrant a separate 10 percent rating.  As such, the appeal is allowed to this extent.  

Right Knee Arthritis

The Veteran contends that his right knee arthritis is more disabling than currently evaluated.  During his hearing on appeal, the Veteran testified that the medications prescribed for his knee disability gave no relief and that he had significant pain of the knee joint.  

Service connection for degenerative arthritis of the right knee was granted by the RO in a September 1995 rating decision.  A 10 percent initial disability rating was awarded under the provisions of Code 5257.  Since a March 2005 rating decision, the right knee has been classified as arthritis and the 10 percent rating continued.  The Veteran submitted a claim for increase in May 2007.  

An examination was conducted by VA in November 2007.  At that time, the Veteran's history of right knee arthritis was reviewed.  He reported that he had pain, particularly in cold or damp weather, and with bending, squatting or side-to-side pivoting.  He also had pain at rest if he had just completed an activity.  He reported a feeling of weakness, but did not have subluxation of the right knee.  He did not use a brace on the right knee.  He had used a cane, but did not currently do so.  He did not report redness, heat, or flare-ups.  He reported some swelling on the right, but it was worse on the left.  After standing for 30 to 35 minutes he had to extend his legs to avoid knee pain.  On examination, the Veteran walked with a mild antalgic gait that was worse on initial rising from a seated position.  This did improve with walking approximately 10 feet.  On examination, there was no swelling, redness, or obvious deformity.  There was pain medially and laterally along the joint line.  There was no crepitus to the right with repetitive range of motion.  There was increased pain against forced flexion.  Range of motion was from 0 degrees extension to 100 degrees flexion, with pain increased at 30 degrees and forced flexion possible to 110 degrees.  Pain was the most limiting factor.  There was no weakness, decreased endurance, or easy fatigability with repetitive range of motion of the right knee.  Repetition did not change degrees or increase pain.  Lachman's, anterior drawer, posterior drawer, and McMurray's testing was negative.  This demonstrated that there was no instability of the knee.  There was no instability noted on patellar tracking with weightbearing and nonweightbearing.  X-ray studies showed mild medial compartment narrowing with osteophytes laterally and posteriorly.  Bone lesions were noted symmetrically bilaterally and the distal femoral diametaphysial regions.  The diagnosis was degenerative arthritis of the knee.  

VA outpatient treatment records dated through April 2011 show that the Veteran received treatment for complaints of bilateral knee pain.  When last examined there was no reported limitation of motion of any extremity with no clubbing, cyanosis, or edema noted.  The pertinent diagnosis was bilateral arthritis of the knees.  He had been self-medicating with marijuana, which he found to be most helpful.  He declined to go to orthopedic clinic because he was not interested in a joint replacement.  

An examination was conducted by VA in June 2011.  On examination, the Veteran walked with a very antalgic gait, favoring his left side.  Range of motion of the right knee was from 0 degrees extension to 120 degrees flexion.  There was pain at the extreme of motion.  There was no increase in pain, decrease in range of motion, fatigability, weakness or incoordination with repetitive motion.  Lachman's sign, anterior drawer and posterior drawer signs were negative.  The Veteran was stable to varus and valgus stresses at 0 and 30 degrees.  He did not have medial or lateral joint line tenderness.  He did not have real tenderness about the knee to palpation.  The assessment was mild arthritis of the right knee.  The examiner commented that the Veteran also had hip arthritis that was causing pain down into the knee.  The hip pathology was believed to be causing more difficulties than the knee pathology.  

Throughout the appeal, the Veteran's right knee arthritis has been manifested by limitation of flexion to 100 degrees, at worse.  As the limitation of motion is objectively confirmed by satisfactory evidence of painful motion, the noncompensable limitation of motion warrants a 10 percent rating under the criteria for degenerative joint disease.  For a rating in excess of 10 percent; however, limitation of flexion must be demonstrated to only 30 degrees, or extension must be shown to be limited or other disability such as repeated subluxation or lateral instability would have to be demonstrated.  The examination reports consistently show no limitation of extension and no instability, subluxation, or other impairment.  For this reason, there is no basis upon which a rating in excess of 10 percent or a separate rating may be awarded.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating or separate ratings for right knee arthritis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Considerations 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left and right knee limitation of flexion are rated as part of arthritis and directly correspond to the schedular criteria for a 10 percent evaluation for limitation of knee flexion (Code 5260), which also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The moderate left knee impairment caused by instability (Code 5257) that has been previously rated is specifically contemplated in the schedular rating criteria, and is the basis for a separate schedular rating that recognizes functional impairment distinct from the service-connected arthritis with limitation of motion.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left and right knee disabilities, and no referral for an extraschedular rating is required.  

Finally, the Veteran's service-connected disabilities combine to 40 percent and do not meet the schedular criteria for consideration of a total disability rating by reason of individual unemployability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Neither does the Veteran or the evidence suggest that the Veteran is unemployable by reason of his service-connected disabilities.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A disability rating in excess of 20 percent for osteochondiasis of tuberosity of the left tibia, with ostectomy, due to Osgood-Schlatter's disease is denied.  

A  separate 10 percent rating for arthritis of the left knee is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

A disability rating in excess of 10 percent for arthritis of the right knee is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


